 

sD

oo

10
ll
12

43

14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:20-cv-05070-JL
Case 3:20-cv-05070-JL

R Document 37 Filed 10/06/20 Page
R Document 34-1 Filed 09/02/20 Page

1
1

of 3
of 3

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

Plaintiff,
v.

)
)
)
)
)
)
YANG TOK WITTIG (individually and in)
‘her capacities as presumptive co-personal +)
representative of the Estate of Mark Edwin)
Wittig and co-testamentary trustee under the )
Will of Mark Edwin Wittig), ANDRE )
WATTE (in his capacities as presumptive
co-personal representative of the Estate of )
Mark Edwin Wittig and co-testamentary- )
trustee under the Will of Mark Edwin )
Wittig), BILL CLARK (in his capacities as)
presumptive co-personal representative of )
the Estate of Mark Edwin Wittig and co- )
testamentary trustee under the Will of Mark )
Edwin Wittig), ESTATE OF MARK J
EDWIN WITTIG, and 1. W., a minor,
through her natural guardian, Ana P. )
Morales,
)
)

Defendants.

 

PROPOSED ORDER GRANTING PLAINTIFF’S
MOTION TO EXTEND DEADLINES IN THE

COURT’S MAY 26, 2020 ORDER SETTING
TRIAL AND PRETRIAL DATES - 1

NO. 3:20-cv-05070 JLR

‘PROPOSED ORDER GRANTING

PLAINTIFF THE PRUDENTIAL

INSURANCE COMPANY OF

AMERICA’S MOTION TO EXTEND

THE DEADLINES IN THE .

' COURT’S MAY 26, 2020 ORDER

SETTING TRIAL AND PRETRIAL

DATES

GORDON & POLSCER, LLL.

9020 SW Washington Square Rd., Suite 560
Tigard, OR 97223

(503) 242-2922

 

 
 

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:20-cv-05070-JLR Document 37 Filed 10/06/20 Page 2 of
Case 3:20-cv-05070-JLR Document 34-1 Filed 09/02/20 Page 2

PROPOSED ORDER GRANTING PLAINTIFF, THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA’S MOTION TO EXTEND THE DEADLINES IN THE
COURT’S MAY 26, 2020 ORDER SETTING TRIAL AND PRETRIAL DATES

The above entitled cause having come before the Court upon the Motion of Plaintiff, The
Prudential Insurance Company of America (“Prudential”), to extend the deadlines set forth in the
Court’s May 26, 2020 Minute Order Setting Trial and Pretrial Dates; and the Court having
considered the application: .

NOW THEREFORE, it is on this GMadayof__ Oc kw pave_, 2020;

ORDERED as follows:

1, Prudential’s motion is hereby GRANTED.

agiel Ke, con Wawead be a al 202k, The Cieee wih Sane on naw)
eadiinres-se thein-the-Comt’sviay~26,-2020-Wvinmte-Orderare-hereby-

abet in ie
oxten dod ioe

ay L. Qavaek
‘A. 3. nick Coun ak Sudao.

PROPOSED ORDER GRANTING PLAINTIFF’S GORDON & POLSCER, L.L.C,
MOTION TO EXTEND DEADLINES IN THE 9020 SW Washington Square Rd., Suite 560
COURT’S MAY 26, 2020 ORDER SETTING Tigard, OR 97228

503) 242-2922
TRIAL AND PRETRIAL DATES - 2 (603) 24

 

 
 

10
11
12

43

14
15
16
17
18
19
20
21
22.
23
24
25
26

Case 3:20-cv-05070-JL
Case 3:20-cv-05070-J

R Document 37. Filed 10/06/20 Page 3 of 3
LR Document 34-1 Fed 09/02/20 Page 3 of 3

CERTIFICATE OF SERVICE

Thereby certify that on the date indicated below, I filed the foregoing PROPOSED

ORDER GRANTING PLAINTIFF THE PRUDENTIAL INSURANCE COMPANY OF

AMERICA’S MOTION TO EXTEND THE DEADLINES IN THE COURT’S MAY 26,

2020 ORDER SETTING TRIAL AND PRETRIAL DATES with the Clerk of the Court using

the CM/ECF system, which will send notification of such filing to counsel for all represented

parties, including the following:

 

 

C. Scott Kee

Rodgers Kee Card & Strophy, P.S.
324 West Bay Drive NW, Suite 201
Olympia, WA 98502

E-mail: ScottKee(@buddbaylaw.com
Telephone: (360) 352-8311
Facsimile: (360) 352-8501

Attorneys for Defendant Yang Tok Wittig

 

Grady Ryan Heins
Stuart C. Morgan
Ledger Square Law, P.S.
701 Market St.

Tacoma, WA 98402

E-mail: grady@ledgersquarelaw.com

 

‘stu@ledgersquarelaw.com

 

Telephone: (253) 327-1705
Facsimile: (253) 327-1700

Attorneys for Defendant I W., a minor through
her natural guardian Ana P. Morales

 

 

DATED this 2"! day of September, 2020,

s/ Andrew S. Moses

Andrew 8. Moses, WSBA No. 49552
amoses@gordon-polscer.com

Telephone Number: (503) 242-2922

Attorneys for The Prudential Insurance Campany of
America.

CERTIFICATE OF SERVICE - 3

GORDON & POLSCER, L.L.C,

9020 SW Washington Square Rd., Suite 560
Tigard, OR 97223

(303) 242-2922

 

 

 
